Citation Nr: 0423386	
Decision Date: 08/25/04    Archive Date: 09/01/04

DOCKET NO.  02-18 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
for depression.  

2.  Entitlement to an initial rating in excess of 10 percent 
for a right hip disorder.  

3.  Entitlement to an initial rating in excess of 10 percent 
for a left hip disorder.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from February 2001 to 
September 2001.  

This appeal arises from a May 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

The veteran limited her disagreement with the May 2002 rating 
decision to the issues of the initial ratings of the right 
and left hip, depression and service connection for 
sacroiliac dysfunction.  In a February 2003 rating decision 
the RO granted service connection for bilateral sacroiliac 
dysfunction and a higher rating of 30 percent for depression.  

The grant of service connection for sacroiliac dysfunction 
has resulted in there being no case or controversy as to that 
issue.  Therefore, it is moot.  Aronson v. Brown, 7 Vet. App. 
153, 155 (1994).  

The claims folder does not include a notice of disagreement 
with the rating or the effective date of the grant of service 
connection for sacroiliac dysfunction.  For that reason the 
issues are limited to those set out on the title page.  
38 C.F.R. § 20.200, 20.201, 20.202 (2003).  

The veteran submitted a statement in support of claim in 
January 2004.  She stated that due to the injuries she 
sustained in service she was not able to work.  The Board of 
Veterans' Appeals (Board) construes the statements of the 
veteran as raising a claim for a total rating based on 
individual unemployability due to service connected 
disability (TDIU).  See Roberson v. Principi, 251 F. 3d 1378 
(2001).  As the issue of TDIU has not been developed or 
certified for appellate review it is referred to the RO for 
appropriate action.  

The issue of the initial ratings for the right and left hip 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  


FINDING OF FACT

The veteran's service-connected depression produces chronic 
sleep impairment, panic attacks and results in occasional 
decreases in efficiency.  


CONCLUSION OF LAW

The criteria for an initial rating in excess of 30 percent 
for depression have not been met.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 
9434 (2003).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Board observes that legislation has eliminated the 
requirement for a well-grounded claim, enhanced VA's duty to 
assist a claimant in developing facts pertinent to the claim, 
and expanded VA's duty to notify the claimant and their 
representative, if any, concerning certain aspects of claim 
development.  See Veterans Claims Assistance Act of 2000 
(VCAA) (codified as amended at 38 U.S.C.A. § 5100 et seq. 
(West 2002)).  In addition, VA promulgated regulations that 
implement the statutory changes effected by the VCAA.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  

VA must notify the appellant of evidence and information 
necessary to substantiate the claim and inform them whether 
they or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2002); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 212 (2004)(Pelegrini 
II) the United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") interpreted the law as requiring 
that the notice requirements of the VCAA mandated the 
claimant be informed of the provisions of the VCAA prior to 
the initial decision of the RO.  In this case the veteran 
submitted her application for VA benefits in November 2001.  
The RO responded in January 2002 and sent the veteran a 
letter explaining the provisions of the VCAA.  The veteran 
was advised of the VCAA prior to the initial RO decision in 
May 2002.  

No further action to assist the veteran in developing her 
claims is required.  The RO obtained the veteran's service 
medical records, and arranged for the veteran to be examined 
by VA in February 2002 and November 2003.  She was given an 
opportunity to present testimony at a hearing before the 
Decision Review Officer at the RO in February 2003.  The RO 
apprised her of the evidence needed to support her claim for 
a higher rating in the September 2002 statement of the case, 
and the February 2003 and January 2004 supplemental 
statements of the case.  In January 2004 the RO sent the 
veteran a letter and again explained what the evidence must 
show to support her claims.  She responded in June 2004 that 
she had no additional evidence to submit.  The veteran did 
not identify any other relevant records.  VA has satisfied 
its obligation to notify and assist the veteran in this case.  
The Board concludes, therefore, that a decision on the merits 
at this time does not violate the VCAA, nor prejudice the 
appellant under Bernard v. Brown, 4 Vet. App. 384 (1993).  

Relevant Laws and Regulations.  In evaluating the severity of 
a particular disability, it is essential to consider its 
history.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 
38 C.F.R. §§ 4.1 and 4.2 (2003).  

However, where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Disability evaluations, in general, are intended to 
compensate for the average impairment of earning capacity 
resulting from service-connected disability.  They are 
primarily determined by comparing objective clinical findings 
with the criteria set forth in the rating schedule.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2003).  

A 30 percent rating is assigned for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  38 C.F.R. § 4.130, Diagnostic 
Code 6411 (2003).  

A 50 percent rating is to be assigned for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 6411 
(2003).  

A 70 percent rating requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation, obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 
(2003).  

A 100 percent evaluation requires total occupational and 
social impairment due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own names.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2003).  

Factual Background.  June 2001 service medical records reveal 
the veteran was referred to the Mental Health clinic for 
evaluation because of her depressed mood.  The examiner noted 
she was depressed.  Her affect was appropriate.  Her thoughts 
were within normal limits.  She was oriented to time, place 
and person.  She denied any suicidal or homicidal ideation.  
Her judgment and insight were good.  The impression was 
adjustment disorder with depressed and anxious mood.  

In February 2002 a VA psychiatric evaluation was conducted.  
The veteran described her day.  She got up as early as five 
o'clock.  Then she walked the dog and prepared breakfast for 
her mother who had cardiomyopathy.  She checked her mother's 
blood sugar and then set her up in front of the television.  
Then she cleaned house and did the dishes.  She did the 
housework and walked as much as she could.  She prepared 
lunch and supper.  Then she did the dishes and read.  Her 
appetite was poor.  She had lost twenty-two pounds.  She was 
down to 158 pounds from 180.  It took her two hours to go to 
sleep.  She woke up four to five times a night.  She handled 
stress by withdrawing and crying.  She felt a bit of rage 
about her last marriage and what happened in the service.  
She was able to recite the names of the Presidents and the 
Governor of Texas.  She remembered three out of three items 
she was asked to remember  She was casually and neatly 
dressed.  She was cooperative, goal oriented and likable.  
She was oriented to time, place and person.  She spoke 
normally.  Her affect demonstrated moderate tension and 
anxiety.  She was moderately depressed.  There was no 
evidence of psychosis, delusions or hallucinations.  Her 
memory was good.  Her judgment was good.  Major Depression, 
secondary to injury, was diagnosed and a Global Assessment of 
Functioning (GAF) of 65 was assigned.  

The veteran appeared and testified at a hearing before a 
Decision Review Officer at the RO in February 2003.  When 
asked about her symptoms of depression, she reported feelings 
of helplessness.  She felt as if there was nothing she could 
do.  She just sits, does not read or even watch television.  
When she is just sitting there she is likely to start crying 
or shaking.  She reported having panic attacks almost every 
day.  She had not been receiving any treatment.  (T-5, 6).  
She was only able to sleep three hours at a time.  She has a 
new baby.  (T-7).  Her panic attacks lasted for only a few 
minutes but she shakes and feels as if she can not breathe.  
Going over bridges bothers her.  (T-8).  

In November 2003 a second VA psychiatric evaluation was 
conducted.  The veteran reported she was not getting any 
treatment.  She was living in government housing with her 
nine month old son.  She spent most of her time taking care 
of him.  She occasionally drives.  She still gets panic 
attacks when she goes on bridges.  She goes grocery shopping.  
She sews and does needlework.  She prepares her own meals.  
Her appetite was poor.  She weighed 205 pounds.  It took her 
an hour and a half to go to sleep.  She only got three to 
four hours of sleep per night.  She did not nap in the 
daytime when her son was sleeping.  She handled stress by 
hollering at her male friend, Chris.  She gets depressed and 
cries without any relief.  She had thoughts of suicide before 
her son came, but now she was looking forward to raising him.  
She was casually and neatly dressed.  She was goal oriented 
and oriented to time, place and person.  She spoke normally.  
Her affect demonstrated moderate tension and anxiety and a 
good bit of blunting of feelings.  She was moderately 
depressed.  There was no evidence of psychosis, delusions, 
hallucinations or organicity.  Her memory was good.  The 
diagnosis was major depression with panic attacks at times.  
A GAF of 60 was assigned. 

Analysis.  The veteran is seeking a higher initial rating for 
depression.  In Fenderson v. West, 12 Vet. App. 119 (1999), 
it was held that at the time of an initial rating, separate 
ratings can be assigned for separate periods of time based on 
the facts found, a practice known as "staged" ratings.  The 
Board has reviewed the evidence and found no variation in the 
level of disability attributable to the veteran's service-
connected depression.  For that reason staged ratings have 
not been assigned.  

After reviewing the evidence the Board has concluded the 
symptoms of depression reported by the veteran do not produce 
any more than occasional decreases in work efficiency.  Her 
primary symptoms are depressed mood, panic attacks and 
chronic sleep impairment.  Those symptoms are commensurate 
with the 30 percent rating presently assigned for depression.  

There is no evidence the veteran's depression produces 
flattened affect, or circumstantial speech.  The VA examiners 
in February 2002 and November 2002 noted her speech was 
normal.  Although her affect revealed moderate tension there 
was no evidence of flattened affect.  Her memory was good.  
No impairment of long or short term memory was demonstrated.  
There is no indication of any impaired judgment.  She did 
demonstrate disturbances in motivation and mood and reported 
daily panic attacks.  But there is no indication of any 
impairment of her ability to establish or maintain social 
relationships.  She has found a male friend since her 
separation from the service and now has a child.  There are 
no references in the record to any difficulty with her family 
relationships.  Previously she lived and cared for her 
mother.  

Although the veteran's has reported some symptoms included in 
the criteria for a 50 percent rating her disability picture 
more nearly approximates the level of impairment assigned a 
30 percent rating.  38 C.F.R. § 4.7 (2003).  

The Board is aware that the veteran does not have to 
demonstrate every one of the symptoms listed in the rating 
criteria.  In Mauerhan v. Principi, 16 Vet. App. 436 (2002) 
the United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") addressed the issue of the 
criteria for rating disability due to PTSD.  The Court noted 
the phrase "such symptoms as" by definition means "for 
example" or like or similar to."  See WEBSTER'S NEW WORLD 
DICTIONARY (3rd. coll.ed 1988) 1337.  The use of the term 
"such as " demonstrates that the symptoms after that phrase 
are not intended to constitute an exhaustive list, but rather 
are to serve as examples of the type and degree of the 
symptoms, or their effects, that would justify a particular 
rating.  Accordingly, any suggestion that the Board was 
required, in complying with regulation, to find the presence 
of all, most, or even some, of the enumerated symptoms is 
unsupported by reading of the plain language of the 
regulation.  The Court stated that if the evidence 
demonstrates that a claimant suffers symptoms or effects that 
cause occupational or social impairment equivalent to what 
would be caused by symptoms listed in the diagnostic code, 
the appropriate, equivalent rating will assigned.  

The Board has also note the GAF scores assigned of 65 in 
February 2002 and 60 in November 2003.  See Carpenter v. 
Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. 
App. 266 (1996) (citing the American Psychiatric 
Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL 
DISORDERS (4th ed.), p. 32.  They are indicative of moderate 
impairment.  

An initial rating in excess of 30 percent for depression is 
not warranted.  


ORDER

An initial rating in excess of 30 percent for depression is 
denied.  


REMAND

After reviewing the evidence the Board has concluded the VA 
examination report in November 2003 is inadequate for rating 
purposes.  38 C.F.R. § 4.2 (2003).  The veteran is seeking 
higher initial ratings for the right and left hip.  A 10 
percent rating is currently assigned for each hip.  

Service medical records reveal the veteran was marching when 
another soldier fell on her from a concrete walkway.  She 
fell injuring her lower leg and fingers.  A June 2001 
evaluation report indicates she was injured when another 
soldier fell onto her shoulders causing her to fall and land 
on her left leg.  After her injury she was able to walk but 
was in significant pain in her left lower leg.  Both knees 
and ankles started hurting later that day.  Three weeks later 
she began to have hip pain.  She had been on crutches since 
her injury.  Radiographs demonstrated some sclerosis of her 
left medial tibial plate.  A bone scan in March 2001 showed 
stress fractures in the left medial tibial plate and a right 
medial tibial plate stress injury.  Her injuries resulted in 
the veteran being evaluated by a Physical Evaluation Board 
and it was recommended she be separated from the service due 
to disability.  The evaluation report included diagnoses of 
multiple extremity stress fractures, bilateral sacroiliac 
joint dysfunction and bilateral ankle pain.  

A February 2002 VA examination report revealed the veteran 
walked with a normal gait.  Examination of the hips revealed 
tenderness in both greater trochanters on compression.  She 
was able to flex her thighs to 45 degrees.  X-rays of both 
hips were normal.  The diagnosis was sprain of the right and 
left hips.  

June 2002 VA outpatient treatment records reveal the veteran 
complained that bilateral hip pain had caused her to fall.  
At her hearing in February 2003 the veteran attempted to 
differential between the pain caused by her service-connected 
right and left hip sprains and her sacroiliac dysfunction.  
She reported that she was unable to climb stairs.  She could 
not carry her child in the grocery store.  She walked with a 
cane.  

In November 2003 the veteran was afforded another VA 
examination.  She continued to have left hip pain.  When she 
sat too long, an average of 20 to 30 minutes, her left hip 
pain became severe.  She also had right hip pain.  When she 
lay down her left hip pain traveled into her buttocks and 
radiated around to her groin area.  She also had radiating 
pain into the left thigh.  She had averaged three 
incapacitating episodes a week, where she was unable to do 
anything.  She walked with a cane and occasionally used 
crutches.  She used a heating pad or ice and occasionally 
took aspirin.  She occasionally had numbness in the left leg.  
X-rays of the pelvic area in February 2002 were normal.  

The rating for a hip sprain is based on limitation of motion 
of the thigh.  38 C.F.R. § 4.71a, Diagnostic Code 5251, 5252, 
5253 (2003).  The VA examination report in November 2003 does 
not include any measurements of range of motion of the thigh.  
Although the February 2002 VA examination report included 
range of motion of the thigh there was no indication to what 
extent if any there was limitation due to pain.  38 C.F.R. 
§ 4.40.  In addition, the evidence does not indicate if there 
is adequate pathology to support the veteran's complaints of 
left hip pain.  

There is also some question as to which symptoms are related 
to the veteran's bilateral hip sprain and to her service 
connected sacroiliac dysfunction.  The veteran has reported 
radiating pain.  Although on examination there appeared to be 
no neurological deficits in November 2003, the Board noted 
the examination was conducted by a physician's assistant.  
There is no neurological evaluation of the veteran's service 
connected disabilities by a physician after her separation 
from the service.  

The Board also noted that are significant differences in the 
symptoms noted in the February 2002 VA examination report 
which revealed the veteran had a normal gait and the November 
2003 report which indicated the veteran used a cane and 
favored her left side.  Any variation in the level of 
impairment during the rating period may be significant and be 
a basis for a staged rating.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should request the veteran 
identify all health care providers who 
have treated her for her residuals of 
injuries sustained when a soldier fell on 
her in service.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran which have not been 
previously secured.  

2.  The veteran should be afforded VA 
orthopedic examination (by a physician) 
to determine the nature and etiology of 
the veteran's current right and left hip 
disorder.  The claims folder should be 
made available to the examiner for review 
before the examination.  The examiner is 
asked to diagnosis any current disorder 
of the hips.  Range of motion of the 
thighs should be reported in degrees of 
arc.  The examiner is asked to comment on 
whether there is any additional 
limitation of motion or other functional 
limitation of the hips due to pain, 
weakness, excess fatigability, 
incoordination, and, to the extent 
possible, flare-ups of pain or other 
symptoms.  The examiner should give his 
opinion as to whether the pain reported 
by the veteran is supported by adequate 
objective findings.  If possible the 
examiner is asked to distinguish between 
any symptoms attributable to the 
bilateral hip disorder and the veteran's 
service connected sacroiliac dysfunction.  

3.  The veteran should be afforded VA 
neurological examination (by a physician) 
to determine the severity of the 
veteran's residuals of injuries sustained 
in service which are currently diagnosed 
as right and left hip sprains.  The 
claims folder should be made available to 
the examiner for review before the 
examination.  The examiner is asked to 
diagnosis any current disorder of the 
hips.  The examiner is asked to 
differentiate between any symptoms 
attributable to service-connected 
bilateral hip disorder and the veteran's 
service connected sacroiliac dysfunction.  

4.  Thereafter, the RO should review the 
claims file and ensure that no other 
notification or development action, in 
addition to that directed above, is 
required as outlined in 38 C.F.R. § 3.159 
(2003).  If further action is required, 
the RO should undertake it before 
readjudication of the claims.  

5.  Thereafter, the RO should review all 
of the evidence of record, including any 
new evidence, and readjudicate the claims 
of entitlement to initial ratings in 
excess of 10 percent for right and left 
hip sprains.  If any benefit sought on 
appeal is not granted, an appropriate 
supplemental statement of the case should 
be furnished to the veteran and her 
representative.  The veteran should also 
be afforded an opportunity to respond.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	V.L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



